Citation Nr: 1738430	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

These issues were first before the Board in April 2012.  In its decision, the Board denied entitlement to service connection for several claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court affirmed some parts of the Board's decision and vacated the decision with regard to the issues of a back disability, left knee disability, bilateral hearing loss, and tinnitus and remanded the claims in order for the Veteran to be provided new VA examinations for these conditions.  Thereafter, the Board remanded the four claims in a June 2014 decision in order to obtain these examinations pursuant to the memorandum decision.

While the remand status, in a May 2017 rating decision, the RO granted service connection for tinnitus and right ear hearing loss.  As the benefits sought were granted in full for those issues, they are no longer on appeal.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in June 2017.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's left knee disability is not attributable to his active service.

2.  The Veteran's back disability is not attributable to his active service, or proximately due to a service-connected disability.

3.  The Veteran's left ear hearing loss is not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II.  Analysis

Left Knee Claim

In his January 2008 claim, the Veteran stated that he hurt his left knee in basic training during a run while wearing boots when it "popped out on him."  He stated that he was treated at the time.

As an initial matter, the Veteran has a present disability in the form of a left knee meniscal tear, and left knee joint osteoarthritis.  See February 2016 VA examination report.

Service treatment records (STRs) include a December 1973 entry reflecting an injury to the Veteran's right knee during service, and he was noted as complaining of right knee pain, acute and no effusion.  The Board notes that the Veteran told the February 2016 examiner that the doctor made a mistake and the notation during should have been for his left knee.  However, the Veteran was seen again in February 1974 for complaint of right knee pain and had an x-ray of that knee.  The February 2016 examiner highlighted that the referral order to an orthopedic specialist stated "pain right leg and knee from old injury" with no recent trauma and no physical findings.  The Veteran again underwent a physical assessment at separation in April 1975 and the physician then noted that the Veteran fell in 1972 striking his right knee on sidewalk.  Nonetheless, the Veteran mentioned to the February 2016 VA examiner that it had been his left knee all along.  The Board notes that in an April 1975 report of medical history, the Veteran indicated that he did have a history of a "trick" or locked knee.  However, the notation by the examiner at that time explained that the trick knee referred to the Veteran's injured right knee from 1972.

The Board acknowledges that the Veteran contends that the physicians in service merely documented the incorrect knee when examining him.  However, with regard to the issue of in-service incurrence of an injury, the Board finds the Veteran's contention outweighed by the evidence of record.  Indeed, the February 2016 VA examiner noted many of the Veteran's complaints of knee pain during service, but noted that each referred to the Veteran's right knee.  Indeed, the examiner provided the opinion that the claimed left knee disability was less likely than not incurred in service.  The rationale was that a left knee condition was not mentioned in the STRs.  The examiner acknowledged the Veteran's contention that the wrong knee was documented, but nevertheless stated that it was "difficult to conceive that multiple physicians making the same error in the documentation independently."  The Board finds this line of thought persuasive as it is unlikely for multiple mistakes to be made regarding the left or right knee.  As further justification for the opinion, the VA examiner highlighted that the Veteran was working in construction until 2005 and that this type of job could also have predisposed him to have injuries in the left knee.  The examiner stated it would be speculative to attribute the current left knee condition to an injury in service given the lack of supporting documentation.

The Board acknowledges a July 2009 statement from a private physician.  This doctor stated that a thorough evaluation of the Veteran was conducted in 2009 and that time was spent reviewing the Veteran's medical records dating from 1970 to 1978.  The examiner stated he was providing an opinion on the likelihood of the Veteran's current symptomatology being related to injuries while serving in the military.  This examiner opined that based on the Veteran's current complaints and the nature of his injuries sustained in 1974 and 1975, it was felt that it was reasonable to say that there was a greater than 51 percent likelihood that "the two are related."  While the Board notes this medical opinion, the Board accords it lesser weight in comparison with the February 2016 VA examiner.  This is so because at no time did the July 2009 physician specify to which of the Veteran's "current symptomatology" he was referring.  Secondly, this physician stated there was a greater likelihood than not that "the two" are related.  Yet again, the physician is ambiguous as to what he is referring.  Insofar as this opinion has bearing on whether the Veteran sustained an in-service injury to his left knee, the Board finds it lacks specificity to ascertain the injuries to which it is referring because, as noted above, the Veteran's service treatment records refer to his right knee, and not his left knee.  

The Veteran's representative noted in July 2017 correspondence that it was questioned whether the injuries could be entirely attributable to post-service employment or injuries without resorting to mere speculation.  However, the Board finds that the February 2016 VA examiner did no such speculation.  The examiner reviewed the entire claims file and took account of the Veteran's medical history and specific contentions.  One of these contentions was that his treatment providers during service documented the incorrect knee.  The examiner noted this, but used the medical evidence from the claims file to support the assessment that this was unlikely given multiple independent doctors noting only injury to the right knee.  Furthermore, the examiner did not definitively opine that the Veteran's left knee disability was the result of post-service employment or injuries.  On the contrary, the examiner merely opined that the Veteran's employment in construction "could have" predisposed him to have injuries in his left knee as an alternative theory for what might explain the Veteran's present left knee disability.  The opinion is ultimately persuasive as to the speculativeness to relate the left knee disability to service.

The Veteran's representative also argues that the February 2016 VA examination may have been inadequate by stating the examiner should address whether the Veteran's initial in-service injuries "predisposed him to additional injuries after the service."  The Board finds the VA examination adequate without such opinion.  This is so because the crucial question is whether the Veteran's present disability was incurred in service and not whether in-service injuries "predisposed," or made the Veteran more susceptible to, additional injuries that occurred after service entirely.  

In consideration of this evidence, the Board finds that the Veteran's left knee disability is not attributable to his active service.  Thus, the Board finds service connection for a left knee disability is not warranted.  The preponderance of the evidence is against the claim.  This is so because the VA examiner's opinion, rendered after review of the claims file, the medical history of the Veteran, his specific contentions, and using medical knowledge nonetheless led to the opinion that the Veteran's left knee disability was less likely than not incurred in service.  The Board finds this more probative than the Veteran's lay assertion that his left knee disability was incurred in service.  Additionally, the February 2016 VA examination and opinion complied with the October 2013 Court memorandum decision.  Finally, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran contends that his back "gave out on him" in 1973 during service, and that he was treated at the time.  He also noted that an aircraft panel fell on his back in 1975 while he was at Loring Air Force Base and that he started to notice problems with his back about one year after he left service.  See January 2008 Statement in Support of Claim.  The Veteran also appears to contend that his back disability may be related to his left knee disability.  Specifically, he noted that his left knee had caused changes in his gait that caused additional stresses to his back.  Id.

The Veteran has a present back disability in the form of lumbar spondylosis.  See February 2016 VA examination report.  Further, the Veteran noted "occasional low back pain" at his separation health assessment.  As such, when viewed with the Veteran's report of injuring his back, the Board finds that the evidence establishes an in-service injury.  Thus, the sole issue is whether there is a causal connection between the Veteran's reported in-service back injury and his present back condition.

The Veteran received a VA examination for his back in February 2016 pursuant to the Board's remand.  The examiner thoroughly reviewed the claims file taking into account the Veteran's report of his in-service injury.  The examiner noted that following service, the Veteran went to work for a construction company and fell in 1983 resulting in a lumbar laminectomy.  The examiner opined that the Veteran's back condition was less likely than not incurred in service.  The rationale provided was that although the Veteran did mention intermittent low back pain during his separation health assessment in April 1975, according to the examiner this was not significant as he was able to work in construction afterward.  The examiner noted that the Veteran's civilian job required repetitive lifting of heavy objects, pushing, pulling, and manual labor.  Additionally, the examiner noted that the Veteran sustained a back injury eight years after service that was severe enough to require surgery.  Therefore, the examiner opined that it was unlikely that the Veteran's current back condition was caused by his claimed in-service injury in view of "significant back injury history outside of the military in 1983."

The Board again acknowledges the July 2009 statement from a private physician.  Nonetheless, this opinion is ambiguous as to which of the Veteran's claimed present disabilities were related to service.  To the extent that this opinion proposes that the Veteran's back disability is related to service, the Board affords more probative value to the February 2016 VA examination for several reasons.  First, while both examiners reviewed the Veteran's claims file, the July 2009 medical professional make no specific note of the Veteran's post-service back injury requiring surgery.  The VA examiner did, however.  Furthermore, the VA examiner fully considered both the Veteran's in-service complaint of low back pain, but also considered the Veteran's post-service occupation in construction.  The VA examiner highlighted that, while acknowledging the complaint of back pain in service, the Veteran was nonetheless able to pursue work in construction for years afterward requiring manual labor.  The VA examination report and opinion thus provides more detailed review of the Veteran's service treatment and occupational history after service, and a more well-reasoned rationale for the opinion reached.

To the extent that the Veteran contends that his back may be due to the change in his gait caused by his left knee, the Board notes that as decided above, the Veteran's left knee is not service connected.  As this is a necessary prerequisite for secondary service connection, the Board need go no further in its analysis and service connection is not warranted on a secondary basis.  

In consideration of this evidence, the Board finds that the Veteran's back disability is not attributable to his active service, or proximately due to a service-connected disability.  Additionally, the February 2016 VA examination and opinion complied with the October 2013 Court memorandum decision.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for a back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Hearing Loss

As noted in the introduction, the Veteran is now service connected for his right ear hearing loss.  However, the left ear hearing loss issue is still before the Board.  He contends that his hearing loss is due to noise exposure during service.  Specifically, the Veteran noted he was exposed to jet engines.

The Veteran received a VA examination for hearing loss in March 2016 pursuant to the Board's remand and was provided a diagnosis of left ear sensorineural hearing loss.  Thus, he has a present disability.  Likewise, the evidence shows in-service noise exposure as the Veteran was an aircraft mechanic.  Thus, the sole question is whether the Veteran's left ear hearing loss bears a causal connection to his in-service noise exposure.

The March 2016 VA examiner performed an in-person evaluation and reviewed the claims file.  The examiner opined the Veteran's left ear hearing loss was less likely than not incurred in service.  The examiner noted that the Veteran's hearing was within normal limits in both ears on his entrance physical in September 1973 and during two tests performed for hearing conservation in 1974.  The examiner noted that the physical at separation appeared to be dated April 1975.  However, according to the examiner, there were no hearing thresholds or other hearing data documented on the form.  The Veteran had a VA examination in March 2008 and it was noted during that examination that there was a document from Beltone in 1978 in which hearing was normal in the left ear.  Therefore, the March 2016 examiner opined that the Veteran's left ear hearing loss was not caused by military noise exposure since it was documented that the hearing in the left ear was normal three years after discharge.  Another medical opinion was obtained in August 2016.  This examiner similarly reviewed the claims file.  This examiner similarly opined that left ear hearing loss was less likely than not incurred in service by again noting that the 2008 VA examination report referenced a hearing examination performed at Beltone in 1978 that noted the hearing in the left ear was normal.

The Veteran's representative noted in July 2017 correspondence that the rationale provided by the examiner for the left ear hearing loss was "nearly the same rationale used to grant benefits for hearing loss in the right ear and tinnitus."

The Board finds that service connection for left ear hearing loss is not warranted.  This is so because the March 2016 VA examiner opined that the Veteran's left ear hearing loss was no incurred in service.  This examiner noted normal hearing in the left ear at entry into service, and similarly normal hearing during hearing conservation done during service.  While acknowledging that the Veteran's hearing was not measured at separation, the VA examiner made reference to a 1978 audiogram that showed normal hearing in the Veteran's left ear in 1978, three years after service.  The March 2016 VA examiner appeared to rely on the March 2008 VA examination report.  The Board acknowledges that the March 2008 examiner noted that additional ear, nose, and throat examination was necessary at the time.  However, the Board notes that by the time of the March 2016 VA examination, this examiner did not state that additional testing was warranted before providing an opinion.  Additionally, as noted by the March 2008 VA examiner, the 1978 Beltone audiogram showed hearing loss in the right ear only.  

To the extent that the Veteran's representative indicated that the March 2016 VA examiner used nearly the same rationale to opine that the left ear hearing loss was not incurred in service as to opine that the right ear hearing loss was incurred in service, the Board does not find this argument persuasive.  While the Board acknowledges the similarity in the rationales for the opinions, notably the opinion with respect to the left ear mentions that the 1978 audio noted "normal" hearing in the left ear three years after service.  On the contrary, some hearing loss was noted in the right ear in 1978.  Thus, the March 2016 VA examiner drew a distinction based on review of the claims file and the available medical evidence to provide an opinion as to the Veteran's left ear hearing loss different from the opinion as to the Veteran's right ear hearing loss.  This is persuasive as it is based on the evidence of record and reflects how a medical opinion could have different outcomes for the right and left ear hearing loss.

In consideration of the evidence of record, the Board finds that the Veteran's left ear hearing loss is not attributable to his active service.  The preponderance of the evidence is against the claim.  While the Board acknowledges the Veteran's contentions, as he is a lay person he is not competent to suggest the etiology of his left ear hearing loss.  A competent medical examiner however has provided an adequate opinion with a supporting rationale.  With the preponderance of the evidence against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for left ear hearing loss is not warranted.  


ORDER

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


